Title: To George Washington from William Crawford, 15 April 1771
From: Crawford, William
To: Washington, George



Dr Sir
Spring Gardin [Pa.] Aprial 15th 1771

I Receved yours of March the 11th and I am much sirprised at Mr Brooks beheaviour in Regard to that Land ho never had the Least Claim or pretentions to the Medows that I Ever herd of Mr Harrison maid use of the Name of Wm Brooks Expecting that Wm Brooks as his son inlaw would do him the faviour to give him an asignment at any time, but as Mr Harrison has got a permit there was no Accasion of an Esignment or of an order of survay for any survayor would have survayd the Land on the permit and Returnd it into the Office which would have bin Excepted of, any order of survay that he co[u]ld have got would not do inclosed you have a bond from Mr Harrison for the setling the Matter and Making good the Title he says if that you want it don it shall be Returnd in your own name as soon as the survay is Complated it and he will Setle all Disputs in Regard to it.
There is one William Brooks here ho has Agreed to sign the Bill of sail which is Equil as any man of that name will do as well As him, his having no claim or Right more then any other man of that name, he says that is all he can do at Present, any thing more that is Requesd he will do if Required and if not the Bargain must be Void and he have his papers again as he can sell it Emeditly to saveral People who will pay no Regard to Brooks Claim Looking unpon it as nothing worth.
As the Bearer Moses Crawford is Oblidged to go of Emedetly I Shall Refair give a full Acount of my Proceedings here for a few days Longer as I have an [opportunity] in a few days and then will give as full an acount as I am able. I am Der sir in hast your most Hume Sarvant

W. Crawford

